Citation Nr: 0819073	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-29 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an increased rating in excess of 30 
percent for asthma from February 11, 2004 through August 5, 
2007. 

2.  Entitlement to an increased rating in excess of 30 
percent for asthma since August 5, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued in 
June 2005 by the RO, which assigned an increased disability 
rating of 60 percent, effective January 14, 2002, and 
assigned a 30 percent disability rating, effective February 
11, 2004, for the veteran's service-connected asthma.

In his June 2005 notice of disagreement (NOD), the veteran 
indicated that he only disagreed with the disability rating 
assigned from February 11, 2004.  

In October 2007, the veteran testified during a 
videoconference hearing at the RO before the undersigned.  
The transcript of the hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  From February 11, 2004 through August 5, 2007, the 
veteran's asthma has been manifested by symptomatology 
requiring daily inhalational therapy; FEV-1 and FEV-1/FVC are 
greater than 55 percent, and the veteran has not required 
intermittent courses of systemic corticosteroids.


CONCLUSION OF LAW

From February 11, 2004 through August 5, 2007, the criteria 
for a rating in excess of 30 percent for asthma have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1-4.10, 4.21, 4.97, 
Diagnostic Code 6602 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated April 2005, the agency of original 
jurisdiction (AOJ) informed the veteran of the evidence 
needed to substantiate the claim, what medical or other 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  The letter told the veteran 
that he could send VA information that pertained to his 
claim.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal service connection has been granted, 
hence the first three elements of Dingess notice are 
substantiated.  The April 2005 letter contained notice 
regarding increased ratings.  The veteran did not, however, 
receive full notice on the effective date and rating elements 
until a March 2006 letter.  The timing deficiency with regard 
to this letter was cured by readjudication of the claim in a 
July 2006 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Court has held that, at a minimum, adequate VCAA notice 
in an increased rating claim requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37. 
(2008).  

The April 2005 letter informed the veteran that to 
substantiate entitlement to an increased rating, the evidence 
must show that the disability had worsened.  However, the 
letter did not explicitly tell him that a rating would be 
based on the impact of the disability on his daily activities 
or employment.  Any notice error will be presumed prejudicial 
unless VA can show that the error did not affect the 
essential fairness of the adjudication and persuade the Court 
that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

The veteran demonstrated actual knowledge of the rating 
criteria and that evidence of the impact of the disability on 
daily activities and employment could substantiate a higher 
rating for his disability.  In this regard, the Board notes 
that the statement of the case (SOC) gave the criteria for 
higher ratings and that, during his hearing, the veteran 
asserted that the medications he was using should be 
considered courses of systemic corticosteroids sufficient to 
warrant a 60 percent rating.  During the June 2006 VA 
examination, the veteran described the effects that his 
asthma has on his daily activities and employment, reporting 
that he uses his albuterol and rescue inhaler about once 
every 3 to 4 days.  He denied any nocturnal symptoms, fever, 
chills or night sweats.  However, the veteran did indicate a 
weight gain of about 10 pounds in the previous two weeks.  He 
also denied any daytime hypersomnolence or hemoptysis.  The 
veteran stated that he was not currently on any anticoagulant 
or antimicrobial therapy.  He does not have a tracheostomy 
and does not use a CPAP machine at night.  The veteran 
reported that he was not on home oxygen.

Arguably some of the rating criteria contemplate specific 
test results.  The April 2005 letter told the veteran to 
submit any laboratory or test results.  As noted above, the 
veteran received notice of the rating criteria in the August 
2005 SOC.  VCAA notice cannot be provided in a SOC, but the 
SOC did provide actual notice to the veteran.  He has had the 
opportunity to submit argument and evidence and he also 
testified at a Board hearing after the SOC provided actual 
knowledge of the rating criteria.  Hence, he has had a 
meaningful opportunity to participate in the adjudication of 
his claim, despite the deficient notice on this element and 
there is no prejudice from the deficiency.

The April 2005 letter provided notice on the third and fourth 
Vazquez elements.  It told him that percentage ratings were 
provided in accordance with criteria contained in the rating 
schedule.  The letter provided examples of evidence that 
could be used to substantiate the claim.  The letter told him 
that he could submit this evidence, and offered VA assistance 
in obtaining evidence.

Hence, while some of the notice was provided after the rating 
action on appeal, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  The Board also points 
out that neither the veteran nor his representative has 
contended that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice to 
the veteran.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, VA treatment records, 
and the reports of VA examinations in May 2005 and June 2006.  
The RO has obtained all the evidence identified by the 
veteran or suggested by the record.  The veteran has not 
identified any missing medical records that need to be 
obtained.  The Board is not aware of any such records, nor is 
the Board aware of any additional evidence that could assist 
the veteran in substantiating his claim.  Also of record are 
various written statements and VA treatment records provided 
by the veteran or by his representative, on his behalf, as 
well as a transcript of his hearing testimony.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim on appeal, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter herein 
decided on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities, which assigns ratings based on average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

In July 2002, the veteran presented to the Columbia, South 
Carolina VA Medical Center (VAMC) for follow-up treatment of 
his asthma.  The veteran was wheezing in cold environments 
and only using Proventil once a day.  He was advised to use 
it up to 4 times a day as occasion required.  The diagnosis 
was asthma that was stable.  He was to continue his current 
medications.

In May 2003, the veteran was seen at the VAMC for a follow-
up.  He had stable asthma and was on Allegra, albuterol (oral 
inhaler)/Flonase.

During a May 2005 VA examination, the veteran denied any 
chronic cough, sputum production, hemoptysis or anorexia.  He 
did, however, state that he had asthmatic attacks 
approximately every night which were occasionally associated 
with a dry cough.  He currently took AeroBid once a day and 
albuterol metered dose inhaler three times a day.  He 
reported having periods of incapacitation or needing 
treatments by his physician approximately twice a year.  His 
lungs had very slight end-expiratory wheezes bilaterally.  
Pulmonary function tests (PFTs) demonstrated an FVC of 88 
percent, a FEV-1 of 85 percent and a FEV-1/FVC of 79 percent.  
The overall interpretation was normal.  The diagnosis was 
asthma.  The examiner noted that the veteran had asthma 
symptoms nightly and had periods of incapacitation occurring 
twice a year.  He stated that given the frequency of his 
symptoms he should be on a better medication regimen.

VA treatment records in June 2005 demonstrated that the 
veteran was prescribed flunisolide (inhalant), Mometasone 
(inhalant), guaifenesin (liquid, oral) and albuterol 
(inhalant).

In July 2005, a VA examiner reviewed the veteran's medication 
list.  The examiner noted that the veteran had been 
prescribed AeroBid.  He stated that AeroBid is an inhaled 
steroid (i.e., an inhaled anti-inflammatory medication).

A VA treatment note in April 2006 indicated that the veteran 
had been prescribed flunisolide (inhalant) which was an 
AeroBid.

In June 2006, the veteran underwent a VA examination for his 
asthma.  The examiner noted that the veteran was currently on 
a regimen of an albuterol inhaler and steroids.  The veteran 
reported that he used his albuterol and rescue inhaler 
approximately once every 3 to 4 days.  He denied any 
nocturnal symptoms.  He did, however, report a 10-pound 
weight gain in the previous 2 weeks.  He denied any daytime 
hypersomnolence or hemoptysis.  He was not currently on any 
anticoagulant or antimicrobial therapy.  His lungs were clear 
to auscultation bilaterally.  PFTs revealed an FVC of 73.9 
percent, a FEV-1 of 71.1 percent and the ratio was 0.79.  The 
diagnosis was asthma.

In August 2007, the veteran was prescribed prednisone and 
methylprednisolone.

In September 2007, the veteran presented to the VAMC with 
complaints of an asthma exacerbation.  The veteran was given 
Solu-Medrol and a Combivent prescription.  The veteran 
presented a week later to the VAMC and was prescribed 
azithromycin.

During his October 2007 hearing, the veteran testified that 
he was currently on AeroBid/Asmanex and Proventil inhaler.  
He also stated that he has been prescribed prednisone four 
times in the last two months.  The veteran reported that he 
saw his doctor once a month for exacerbations.  He went to 
urgent care as he was not able to be seen on a monthly basis 
by his VA primary care doctor.


Analysis

The veteran's asthma is currently rated as 30 percent 
disabling under Diagnostic Code 6602, for rating bronchial 
asthma.  Under this diagnostic code, a 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted; FEV-1/FVC 
of 56 to 70 percent; daily inhalational or oral 
bronchodilator therapy; or inhalational anti-inflammatory 
medication.  A 60 percent rating is warranted for FEV-1 of 40 
to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; at 
least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted for FEV-1 less than 40 
percent predicted; FEV-1/FVC less than 40 percent; more than 
one attack per week with episodes of respiratory failure; or 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2007). 

The evidence of record does not support an increased rating 
for the veteran's asthma from February 11, 2004 through 
August 5, 2007.  As noted above, under Diagnostic Code 6602, 
a 60 percent rating is warranted with FEV-1 of 40 to 55 
percent predicted or FEV-1/FVC of 40 to 55 percent.  The 
results of the veteran's PFTs in May 2005 and June 2006 are 
much greater than that range as they measured his FVC, FEV-1 
and FEV-1/FVC to be above 70 percent predicted.

While the veteran testified that he saw his doctor once a 
month for exacerbations of his asthma symptoms, there is no 
objective evidence of record that the veteran has sought 
treatment once a month for exacerbations of his asthma.  The 
record shows treatment for the veteran's asthma, but not on a 
monthly basis.  Finally, there is no objective evidence that 
the veteran has undergone intermittent (at least three per 
year) treatment of his asthma with systemic corticosteroids.  
While the Board recognizes that evidence of record shows 
multiple types of corticosteroid treatment for the veteran's 
asthma, competent medical evidence of record does not show 
intermittent prescribed daily use of systemic (oral or 
parenteral) high dose corticosteroids.  The veteran was 
prescribed prednisone and methylprednisolone in August 2007, 
but there are no other indications that the veteran had 
undergone systemic corticosteroid treatment.  While the 
veteran and his representative claim that his daily AeroBid 
qualifies as a systemic corticosteroid, this is not a 
systemic corticosteroid or immunosuppressive drug.  See 
Medline Plus Drug Information, available at 
http://www.nlm.nih.gov/medlineplus/druginformation.html.  As 
such, there is no evidence that the veteran's asthma requires 
intermittent systemic corticosteroids or immunosuppressive 
drugs. 

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
for asthma under the applicable rating criteria from February 
11, 2004 through August 5, 2007.  Therefore, the Board 
concludes that an increased rating of 60 percent for asthma 
is not warranted.

In adjudicating the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
the preponderance of the evidence is against assignment of 
any higher rating for the veteran's asthma.  See 38 U.S.C. § 
5107(b) (West 2002 & Supp. 2007); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a rating in excess of 30 percent for asthma 
from February 11, 2004 through August 5, 2007 is denied. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a rating in excess of 30 percent for 
asthma from August 6, 2007, is warranted.

During his October 2007 hearing, the veteran testified that 
he was prescribed prednisone four times in the last two 
months.  VA treatment records and copies of prescriptions 
dated from August 6, 2007 reflect that the veteran was 
prescribed prednisone twice in August 2007, and 
methylprednisolone and Solu-Medrol once each in September 
2007.  All of these medications are (oral or parenteral) 
corticosteroids.  Based on his testimony and the selected VA 
treatment records provided by the veteran, the Board finds 
that the matter should be remanded in order to afford the 
veteran an examination to ascertain the current severity of 
his service-connected asthma.  Specifically, the veteran 
should be provided an examination in order to determine 
whether his symptomatology meets the criteria for a higher 
rating.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Hence, the RO should arrange for the veteran to undergo a VA 
pulmonary examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby notified that 
failure to report to any such scheduled examination(s), 
without good cause, shall result in a denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination(s) sent to her by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes VA treatment records from the Columbia VAMC dated 
from July 17, 2000 through June 13, 2005, and selected 
treatment records from April 2006 and August and September 
2007.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA medical records from the Columbia 
VAMC following the current procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requests for records from Federal 
facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  

Hence, on remand, the RO should, through VCAA-compliant 
notice, give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all pertinent 
evidence in his possession, and ensure that its notice to the 
veteran meets the notice requirements of Vazquez-Flores, 
cited to above.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  In adjudicating 
the claim for a higher rating, the RO should consider whether 
the assignment of different ratings for distinct periods of 
time, consistent with the facts found pursuant to Hart (cited 
to above) should be assigned.

In view of the above, this matter is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran from the 
Columbia VAMC from June 13, 2005 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Vazquez-Flores, 
cited to above (as appropriate), as set 
forth in Fast Letter 08-16 dated June 2, 
2008.  In particular, the RO must explain 
that, if the diagnostic code under which 
the claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result).  
Such notice must also provide examples of 
the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA pulmonary examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
PFTs) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should determined the 
current severity of the veteran's asthma 
in accordance with the latest AMIE 
worksheets for bronchial asthma and 
indicate whether his asthma requires 
daily use of high dose, or intermittent 
(at least three per year) courses of 
systemic (oral or parenteral) 
corticosteroids or immuno-suppressive 
medications.  The examiner should also 
describe the effects of the veteran's 
asthma on his daily life and employment.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the higher rating 
claim remaining on appeal.  If the 
veteran fails, without good cause, to 
report to any scheduled VA 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  In adjudicating the claim for 
higher rating, the RO should document its 
consideration of whether different 
ratings for distinct periods of time 
pursuant to Hart (cited to above) are 
warranted.  If any determination remains 
adverse, the veteran and his 
representative must be furnished an SSOC 
and be given an opportunity to submit 
written or other argument in response 
thereto.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


